DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
 
Response to Arguments

Applicant's submission filed 11/06/2020 has been fully considered.  Applicant’s amendments to the claims have overcome the following: the objection of record by deleting the inconsistent claim language; the 112(a) rejections of record by deleting new matter from the claims; and the 112(b) rejections of record by adding method steps to claim 44 and cancelling claim 41.  Applicant’s arguments regarding the 103 rejections of record, particularly regarding the reference Carmi, are persuasive, and the rejections have been withdrawn.  However, upon 

Election/Restrictions

	Upon further consideration, the species election set forth on page 4 of the office action mailed 09/20/2017 has been withdrawn.

Specification

The disclosure is objected to because of the following informalities: there appear to be errors on page 13 of the specification as filed.  The three equations listed on the page use the phrase “SEQ equation/n*mergeformat”, which is confusing and unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 23, 25, 27 - 34, 42 - 44, and 48 - 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claims 21, 25, and 44, the term "nonimmunoreactive" to describe the coating is a relative term which renders the claim indefinite.  The term “nonimmunoreactive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, in some instances, PEG is considered immunoreactive (see Garay et al., 2012 Expert Opin. Drug Deliv. 9: 1319-1223, attached herein as evidence).  Yet applicant lists PEG-containing coatings as nonimmunoreactive.  Thus, the metes and bounds of the claimed invention cannot be determined because it is unclear what materials are considered nonimmunoreactive.  Clarification and/or amendment is required.  
Claim 47 depends from claim 41, but claim 41 is a cancelled claim.  Thus, the proper claim dependency of claim 47 cannot be determined.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 49, 51, and 53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 49 fails to further limit claim 48 because claim 49 only exemplifies hydrophobic polymer species but does not require the shell to be a hydrophobic polymer.  Note that amending the claim to recite instead, “wherein the shell comprises the hydrophobic polymer poly(lactic-co-glycolic acid (PLGA) or polylactic acid (PLA)” would obviate this rejection.
Claim 51 fails to further limit claim 50 because claim 51 only exemplifies hydrophobic polymer species but does not require the shell to be a hydrophobic polymer.  Note that amending the claim to recite instead, “wherein the shell comprises the hydrophobic polymer poly(lactic-co-glycolic acid (PLGA) or polylactic acid (PLA)” would obviate this rejection.
Claim 53 fails to further limit claim 52 because claim 53 only exemplifies hydrophobic polymer species but does not require the shell to be a hydrophobic polymer.  Note that amending the claim to recite instead, “wherein the shell comprises the hydrophobic polymer poly(lactic-co-glycolic acid (PLGA) or polylactic acid (PLA)” would obviate this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 21 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kobayashi et al. (2012 Materials Focus 1: 127-130; “Kobayashi”).
Kobayashi teaches a method of x-ray imaging of tissue comprising injecting nanoparticles into a mouse, and acquiring an x-ray image of internal organs of the mouse such as the liver, spleen, kidney and heart (Abstract; p 128; and Fig. 1-4).  The nanoparticles comprise silica-coated (applicant’s ‘shell’) silver iodide (applicant’s ‘metal core’) nanoparticles surface-modified with poly(ethylene glycol) (PEG) (applicant’s ‘nonimmunoreactive coating’) (AgI/SiO2/PEG nanoparticles) (Abstract; p 128; and Fig. 1-4).  Note that as the nanoparticles of Kobayashi have the identical structural and chemical components as claimed, the nanoparticles of Kobayashi must also have the properties of being stabilized and having a k-edge. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pan et al. (2010 Angew. Chem. Int. Ed. 49: 9635-9639; “Pan”).
Pan teaches a method of x-ray imaging of tissue comprising introducing nanoparticles to a thrombus in an artery of a rabbit, and acquiring an x-ray image of the artery in the rabbit (p 9635-9636 and 9638; and Fig. 1 and 4).  The nanoparticles have a core comprising a matrix of bismuth n-decanoate and sorbitan sesquioleate (applicant’s ‘metal’ core), wherein the matrix is encapsulated by phospholipids (applicant’s ‘shell’), and wherein a monoclonal antibody is .  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. (2012 Materials Focus 1: 127-130; “Kobayashi”).
The teachings of Kobayashi are discussed in the above 102 rejection.  Kobayashi further teaches that iodine compounds have been used as X-ray contrast agents in medical diagnosis because iodine has high absorption property for X-ray. Since the iodine compounds may provoke adverse events such as allergic reactions in patients, they cannot be used for such patients. To solve a problem of the adverse events, coating of iodine compound nanoparticles with materials inert for living bodies, or formation of core–shell particles composed of core of iodine compound nanoparticles and shell of materials inert for living bodies, is promising. Toxicity of iodine compounds will decrease because shells prevent the iodine compound particles from contacting with living bodies (p 127).  Kobayashi further teaches that the AgI/SiO2/PEG nanoparticles could work as an x-ray contrast agent, and further studies are in progress toward practical use (p 130).
Kobayashi does not explicitly exemplify that the method is performed in a human, as required by claim 22.
However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the method of Kobayashi in humans.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the method of Kobayashi is clearly intended for translation to human.  Specifically, Kobayashi teaches that iodine compounds have been used as X-ray contrast agents in medical diagnosis, but since the iodine compounds may provoke adverse 2/PEG nanoparticles could work as an x-ray contrast agent, further studies are in progress toward practical use.

 Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan et al. (2010 Angew. Chem. Int. Ed. 49: 9635-9639; “Pan”).
The teachings of Pan are discussed in the above 102 rejection.  Pan further teaches that elements such as bismuth have k-edge values within the x-ray energy bandwidth of CT and are not found in humans naturally, so are excellent candidates for spectral CT molecular imaging agents (p 9635).  Spectral CT is quantitative, revealing not only the image of the nanoparticle enhanced pathology but also providing data on the amount of bismuth per voxel (i.e., the number of nanoparticles bound in a given locality), which may become fundamentally important for patient risk stratification and interventional treatment decisions (p 9639).
Pan does not explicitly exemplify that the method is performed in a human, as required by claim 22.
However, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the method of Pan in humans.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the method of Pan is clearly intended for translation to human.  Specifically, Pan teaches that the nanoparticles, which contain the element bismuth, have k-edge values within the x-ray energy bandwidth of CT and are not found in humans naturally, and may be important for patient risk stratification and interventional treatment decisions.

Claims 21 - 23, 25, 27 - 34, and 42 - 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al. (of record; US 2012/0238870 A1; “Smith”) in view of Kobayashi et al. (2012 Materials Focus 1: 127-130; “Kobayashi”).
Smith teaches a method of dual energy x-ray imaging of breast tissue in a human patient to, e.g., facilitate screening for and diagnosis of breast abnormalities, wherein the method comprises the following steps: administering to the patient a computed tomography (CT) contrast agent, e.g., an FDA-approved iodine contrast agent; acquiring an x-ray image with low energy spectrum of the breast tissue of the patient; and acquiring an x-ray image with high energy spectrum of the breast tissue of the patient, wherein the low energy spectrum uses, e.g., a rhodium or silver filter, and the high energy spectrum uses, e.g., a copper filter, and other available x-ray filters include molybdenum, tin, and aluminum filters (Abstract; ¶ 0012, 0013, 0036, 0060, 0065, and 0073-0077; and Fig. 1-9).
Although Smith teaches administering a CT contrast agent, e.g., an FDA-approved iodine contrast agent, Smith does not explicitly exemplify administering an alternative CT contrast agent species, e.g., a particular metal nanoparticle.
The teachings of Kobayashi are discussed in the above 102 and 103 rejections.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the AgI/SiO2/PEG nanoparticles of Kobayashi as the CT contrast agent species in the dual energy x-ray imaging method of Smith.   A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because the AgI/SiO2/PEG nanoparticles of Kobayashi would provide the advantage of decreasing toxicity of iodine compounds because the shell would prevent the iodine compound particles from contacting with living bodies, as suggested by Kobayashi.  Note that Kobayashi teaches that iodine compounds have been used as X-ray contrast agents in medical diagnosis, but since the iodine compounds may provoke adverse events as allergic reactions in patients, they cannot be used for such patients. To solve a problem of the adverse 

Potential Allowable Subject Matter

Claims 45 - 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 48, 50, and 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jennifer Lamberski/Primary Examiner, Art Unit 1618